



COURT
OF APPEAL FOR BRITISH COLUMBIA




Citation:



Dykeman v. Porohowski,









2010 BCCA 36




Date: 20100126

Docket:
CA035701

Between:

Megan Martha Dykeman, Ronald
Wellington Dykeman,

and Monica Diane Dykeman

Appellants

(
Plaintiffs
)

And:

Stephen Porohowski, Ajit Singh Hothi,
and Bertha Rogers

Respondents

(
Defendants
)




Before:



The Honourable Madam Justice Prowse





The Honourable Madam Justice Newbury





The Honourable Mr. Justice Lowry




On appeal from the Supreme Court of British Columbia, pronounced

December 5, 2007, New Westminster Registry, Docket S75643




Counsel for
  the Appellant
Megan M. Dykeman:



W.D.
  Mussio





Counsel for the Respondent

Stephen Porohowski:



L.G.
   Harris





Place and Date of Hearing:



Vancouver,
  British Columbia





November 20, 2009





Place and Date of Judgment:



Vancouver
, British Columbia





January
  26, 2010









Written Reasons by
:





The Honourable Madam Justice Newbury





Concurred in by:





The Honourable Madam Justice Prowse

The Honourable Mr. Justice Lowry






Reasons for
Judgment of the Honourable Madam Justice Newbury:

[1]

The plaintiff/appellant, Ms. Dykeman, was
injured in two motor vehicle accidents, the first on September 5, 2000 (the
accident involving the defendants Porohowski and Hothi), and the second on
August 28, 2001 (involving the defendant Rogers).  The plaintiffs damage claims
were tried by a jury over several days in late 2007 after the question of
liability for the second accident had been settled in her favour.  The jury
awarded Ms. Dykeman total damages of $44,400, consisting of $15,000 for non-pecuniary
damages, $4,400 for past income loss, $5,000 for special damages, $20,000 for
costs of future care and nil for loss of income-earning capacity.  Since the
defendant Porohowski was found to be entirely at fault in respect of the first
accident, he was ordered to pay one-half of the damages plus court order
interest and one-half of the plaintiffs assessable costs and disbursements.

[2]

The plaintiff appeals the jurys award on four
discrete bases  namely that the jurys verdict was inconsistent and should
therefore be set aside; that the trial judge erroneously permitted the jury in
effect to draw an inference adverse to the plaintiff due to her failure to call
certain evidence; that the trial judge erred in refusing to put to the jury the
plaintiffs in-trust claim; and last, that he erred in allowing the defence
to cross-examine her on various Internet postings which the plaintiff says had
not been disclosed to her counsel prior to trial in accordance with R. 26 of
the
Supreme Court Rules
.  For the reasons that follow, I am of the view
that the appeal must be allowed on the third and fourth grounds and that a new
trial must be ordered.

Factual Background

[3]

At the time of the first accident, Ms. Dykeman,
then approximately 23 years old, was a passenger in the front seat of a vehicle
being driven by Mr. Porohowski (whom she married three months later).  He was
attempting to leave a parking lot by making a left turn onto Highway No. 10 to
proceed westbound.  In the course of making the turn, he collided with a
vehicle driven by the defendant Hothi, who was also travelling westbound on
Highway No. 10.  Ms. Dykeman, who had been wearing her seatbelt, struck her
right temple on the passenger window and struck her right knee and ankle.  She
also suffered a vitreous detachment of her right eye and a neck injury.

[4]

At the time of the second accident, Ms. Dykeman
had been driving an extended cab truck heading north on 184th Street in
Surrey.  She had stopped at the four-way stop sign at 32nd Avenue and when it
appeared safe to do so, proceeded through  at which point the vehicle driven
by the defendant Rogers entered the intersection without stopping.  The two
vehicles collided.

[5]

Immediately following the first accident, Ms.
Dykeman felt some initial soreness and disorientation.  She testified that the
following day, she noticed blood on her pillow and went to a walk-in clinic,
where the doctor suggested she go to the emergency room at Surrey Memorial
Hospital.  She was discharged without the necessity of a CT scan, as hospital
personnel felt she did not have a serious enough concussion.  She said she began
to experience shooting pain down her neck, problems with depth perception and
balance, floaters in the vision of her right eye, sensitivity to light, headaches
and difficulty focussing.  Although her knee, ankle and back problems cleared
up, she continued to suffer headaches and pain in her neck and indeed alleged
that most of her other symptoms were continuing even up to the time of trial
seven years later.  The low back and hip injuries she suffered in the second
accident, on the other hand, were quite distinct from those suffered in the
first and had largely cleared up by the time of trial.

[6]

The plaintiff had been working at a restaurant in
September 2000, but her passion was horseback riding and she had ambitions to
become a Grand Prix show jumper.  In late 2000, she and Mr. Porohowski had
formed a partnership to carry on the business of providing agrarian and
equestrian services.  That partnership was dissolved in May 2001, but shortly
thereafter, Ms. Dykeman and her parents formed another partnership under the
name Freedom Fields Farm.  It carried on the business of farming and
equestrian activities (including horse-boarding) and required a great deal of
time and labour.  Ms. Dykeman claimed that due to the accidents, and
particularly their effects on her balance and depth perception, she was limited
in the duties she could perform on the farm and in her ability to ride and jump
horses.  How her injuries had affected her capacity to earn income was the
subject of various reports and testimony from experts, including Dr. Shukett,
a rheumatologist; Dr. OBreasail, a psychiatrist; Dr. Van Rijn, a physiatrist;
Dr. Hohmann, a vocational expert; Dr. Anderson, an ophthalmologist; Dr. Longridge,
an otolaryngolist; Ms. Sharma, a vocational expert; Ms. Dobbin, an occupational
therapist; Mr. Maynard, an expert on equestrian competition in Canada; Dr.
Jones and Dr. Keyes, both neurologists; and Mr. Benning, an economist who
provided calculations of estimated wage losses.

[7]

The plaintiff claimed out-of-pocket expenses in
the amount of $94,788.21 (much of which was attributable to wages paid to
replacement workers in the equestrian operation) and future care costs of
$476,817 as calculated by Mr. Benning.  He also quantified the plaintiffs
past and future wage loss at $325,300 if she had 50% residual capacity and
$451,448 if she had 25% residual capacity as a self-employed horse trainer/farm
operations foreman.  Subsequently, based on Mr. Maynards report concerning
wages in the horse industry, Mr. Benning provided a further calculation that
estimated Ms. Dykemans past and future wage loss as ranging between
$1,205,192 and $3,796,811.

[8]

The plaintiff also asserted an in-trust claim,
which was duly pleaded, in respect of the losses and labour of her parents in
providing assistance in the operation of the Freedom Fields Farm business.  (As
well, her parents were themselves plaintiffs in the action and claimed damages
for having expended additional money and efforts in the business and otherwise
as a result of Ms. Dykemans injuries and inability to work after the
accident.)  There was evidence that her mother, a psychologist, helped in the
Freedom Fields business by giving tours of the farm, doing filing, answering
the phone, and by babysitting once Ms. Dykeman had children.  This entailed her
delaying her planned return to the practise of her profession.  Ms. Dykemans
father was employed full-time during the week but did whatever was needed in
the evenings and on weekends, to the extent of one to two hours per day.  He
estimated that he used up about $40,000 in vacation leave to support the farm
enterprise.

[9]

The plaintiffs treating doctors, whose reports
and diagnoses were based in large part on her subjective reports, were cross-examined
extensively at trial.  The defence position was that the appellant was
suffering from soft tissue injuries that had never totally disabled her and
which had little or no objective basis in terms of medical diagnosis; and that
her claims that but for the accident, she would have achieved considerable
success and earned substantial income in the show jumping business were
contradicted by other evidence and were exaggerated.  Thus Ms. Dykemans
credibility was clearly in issue, and the Internet postings on which she was
cross-examined provided some basis for the defendants position that her
injuries were less severe and less persistent than she had claimed, and that
her earnings prospects prior to the accident had been much less promising than
Mr. Bennings reports had assumed.

[10]

Obviously, the amounts awarded by the jury in
respect of Ms. Dykemans first accident  $15,000 for non-pecuniary damages,
$5,000 for special damages, $4,400 for lost income and $22,000 for future care
costs  were considerably less than what she had  sought.  No award was made
for the in-trust claim, since the trial judge ruled that the evidence did not
meet the applicable threshold for such claims to be put to the jury.  This ruling
is the basis of one of the four grounds of appeal, to which I now turn.

On Appeal

Inconsistent Verdict?

[11]

The plaintiffs first ground of appeal is that the
jurys award was clearly inconsistent in that the $15,000 award for non-pecuniary
damages cannot be reconciled with the future care award of $20,000.  On this
point, counsel relies on
Novak v. Lane,
2000 BCCA 267, in which a
plaintiff was awarded $3,000 for non-pecuniary damages and $4,000 for loss of
future care, and nothing for past income loss or loss of income-earning
capacity.  The plaintiffs credibility had not been seriously attacked at
trial.  Chief Justice McEachern for the Court observed that it was very
difficult to determine the basis on which the jury could have concluded that
she required $4,000 for future care costs and yet was entitled to only $3,000
for pain and suffering, given that the case was similar to others in which
non-pecuniary damages had ranged as high as $20,000 or $25,000.  In the result,
the Court ordered a new trial, although expressing the hope that some
accommodation could be found by the parties in order to save the cost of
another jury trial.

[12]

A rather different view of inconsistency was
taken by this court in 2003 in
Ferguson v. Lush
, 2003 BCCA 579.  As in the
case at bar (and unlike
Novak
), the plaintiffs credibility in
Ferguson
was at issue and her self-reporting was the foundation of much of the expert
testimony and reports. The Court,
per
Thackray J.A., acknowledged that
there was support in a general sense for the notion that inconsistent
verdicts can result in appellate interference (see
White v. Nuraney,
2000
BCCA 536, [2000] 80 B.C.L.R. (3d) 307 at 325, and the cases cited therein). 
However, his Lordship also noted
Gunderson v. Hoogerdyk
[1995] B.C.J.
No. 1602 (C.A.), in which a jury had awarded damages of $1,920 for pain and
suffering and $16,000 for loss of income.  The Court in that instance had reasoned
that the plaintiffs argument rested on the proposition that the jurys award
for pecuniary loss should be taken to be incontrovertibly correct  a
proposition for which no authority had been cited.  In the analysis of Rowles
J.A.:

This is a case
in which the jury had to resolve various conflicts in the evidence, including
the opinions provided by the medical doctors. The jury was also required to
consider the credibility of the plaintiff, that is, how reliable her evidence
was in respect to the nature and duration of the injuries she sustained in the
two accidents. There were virtually no facts which were not in dispute. Had the
jury award for pecuniary loss been based on facts not in contention, there
might be some foundation for the appellant's argument but that is not the case
here.  [At para. 7.]

The Court in
Ferguson
applied this
reasoning, emphasizing that the awards were made by the jury on the basis of
the weight that it gave to the evidence.  (See also
Moskaleva v. Laurie
2009 BCCA 260, 94 B.C.L.R. (4th) 58, at paras. 134-7.)

[13]

Similarly here, it seems to me that the jurys
award was based on the facts it found, which we will never know, and that there
is no basis to assume that the award for future care costs was incontrovertibly
correct, as opposed to the lower award for pain and suffering.  As in
Moskelova,
supra
, it cannot be said the jury must necessarily have misapprehended the
principles to be applied in making the awards in question.  Put another way, it
is possible to conceive of a logical and rational basis for the awards for
pain and suffering on the one hand, and future care costs on the other: see
Holmes
v. Hawka
1994 1 B.C.L.R. (3rd) 341 (S.C.) at paras. 12-20.)  In all the circumstances,
I would not accede to this ground of appeal.

Adverse
Inference

[14]

The second ground of appeal advanced on behalf
of the plaintiff relates to the trial judges handling of an argument made to
the jury by counsel for the defence.  Following the calling of one of the
expert doctors, the trial judge inquired of counsel for the plaintiff whether
Dr. Englebrecht, Ms. Dykemans treating doctor, would be giving evidence.  Mr.
Mussio, counsel for Ms. Dykeman, advised the trial judge that ... she hasnt
seen the patient for some time and wasnt going to write me a report.  And
theres also a CL-19 thats available to my learned friends, so if they raise
adverse inference, then ....  The following exchange then took place:

THE COURT:  No, they can call her, if that's
the case.

MR. MUSSIO: I'm sorry?

THE COURT:  They can call her.

MR. MUSSIO: Exactly.

THE COURT:  It's just ...

MR. MUSSIO: They're -- It's available for them to call her.  They
have ... an expert report from her, and -- and similarly I wrote and tried to
get a report, but was unable to, and I can tell the jury that.  So it's not as
if I'm --

THE COURT:  No, but it -- it's going to be important about how I
approach it in directing the jury.

MR. MUSSIO:  Yes.

THE COURT:  Or whether we're going to have any argument about
adverse inference.

MR. MUSSIO:  Okay.  Well, --

THE COURT:  That may be -- That may be a legal issue that we're
going to have to --

MR. HARRIS:  Yes.

THE COURT:  -- get sorted out before I give directions.

MR. GIBB:  Yes.

[15]

Thereafter, the trial judge commented that if the
plaintiff had requested Dr. Englebrechts attendance, and she had declined
to come, ... thats one thing.  Because it means equally if your friends are
on notice of that, then they could have subpoenaed her also.  Counsel for the
defence, Mr. Harris, told the Court he intended to argue before the jury as a
part of the plaintiffs case in general that you havent heard from any of the
doctors who treated her in a primary way, that its open for us to call any
of these people, but it is also the plaintiffs onus to prove her case, and
that Dr. Englebrechts absence would be raised as one of the points about the
proof of the plaintiffs case.  Mr. Harris seemed to accede to the trial
judges assumption that he would not be seeking to draw an adverse inference
from Dr. Englebrechts absence.

[16]

In making his summation to the jury, defence counsel
said this:

Ladies and gentlemen, there's a real
critical area of evidence where things were just missing, and that is in the
very first year.  In that first year the plaintiff has met Mr. Porohowski, she has
-- she is dating him, she eventually marries him, she separates from him, she
gets back together later on.  She --.... The family clears the farm. ...
Freedom Fields Farm Services is formed and then stops operating. What happened
during this period of time?  ... What would have happened to make the
plaintiff's life different had these accidents not occurred?  We don't know. 
It wasn't called.  It could have been called as medical evidence, except for
the eye doctor, Dr. Parsons, who ... if you read his report, he said there was
a partial vitreous detachment.  And I should say that we completely accept
that.  There is no evidence about how the plaintiff's injuries affected her
during that first year.
That could have come from the family doctor, Dr.
Engelbrecht, but doesn't need to.

Now, I don't want to make more of that ...
than I ought to.  Mr. Mussio can say, and he would be quite correct in saying,
that I could have subpoenaed Dr. Engelbrecht to come to court if I'd wanted
to.  But that's just another ... brick that wasn't in the wall.  That's just
another ... piece of the puzzle that was missing.

...

I said there's no corroborating medical evidence in the first
year.  Similarly, there's no corroborating lay evidence of what happened in that
critical first year.  The plaintiff's mother and father attempted to
corroborate, but I'm going to suggest to you in a moment that their evidence is
suspect.

In view of these questions it
would have been important to have corroborating evidence from independent
sources, friends, stable mates, people in the business, but no such evidence
was called.  [Emphasis added.]

[17]

In response, Mr. Mussio for the plaintiff told
the jury that the law did not require him to call every piece of evidence in
existence, but only enough to make the plaintiffs case.  He noted that many of
Ms. Dykemans former trainers were not around and that many of the records
relating to her jumping performance prior to 2000 were simply not available. 
He continued:

Mr. Harris also
made the comment about the family doctor, and there has been explanation as to
why he's not here.  As Mr. Harris noted, if necessary he can call the same
individual to testify.
And there ought not be an adverse inference drawn
from -- from the failure for -- for a doctor to be called
.  Because surely,
as you see the list of special damages and the number of doctors and therapists
that Ms. Dykeman saw over the course of her injury, it would be dozens and dozens
that would be here if that was the test to be applied in these courts.  And it
isn't.  [Emphasis added.]

[18]

The trial judge then charged the jury,
mentioning the defence submission as follows :

He [Mr. Harris] said
there was a lack of evidence, and he touched on various aspects:  As to a lack
of corroboration of Ms. Dykeman's riding ability in 2000.  There was a lack of
information on the farm operation, on how it started up and how the plaintiff's
activities were affected with the effect of having her children.  He questioned
the credibility.  He actually pointed to [the plaintiff] on an issue of
fainting, and I think properly, if I may say, it was the mother's evidence, not
the daughter's.  He pointed out an issue about ear bleeding, or a bleeding ear,
and whether there was any other evidence of it.  He mentioned the second
accident and the third accident, and I might say on that aspect he was simply
saying that there is not a lot of evidence.  There is a reason, of course, we
have not heard much about the second accident, but the reality of it is you
heard Ms. Dykeman's evidence.  She was T-boned.  There was injury to the hip. 
There was a third accident.  That was said to be minor by the plaintiff.  There
is no contrary evidence.

[19]

In the absence of the jury, counsel for Ms.
Dykeman objected that Mr. Harris summation had effectively asked the jury to
draw an adverse inference from the failure to call not only the family doctor
but also various individuals in the horse industry and so forth.  After
further discussion, the trial judge called for the jury to be brought back, but
the following exchange took place before they returned:

MR. HARRIS:  Sorry.  I'm not sure what your
ruling is going to be yet.  It was my respectful submission that I had not made
such a comment as Mr. Mussio suggests that I made.

THE COURT:  Oh, what I was going to do was
say this:

That there was
some comment on the lack of evidence, that not all people were called.  That it's
for the plaintiff to call who they deem necessary to establish their case, that
there is no suggestion that they take an adverse inference, but they are to
decide the case on all of the evidence presented to them.

[20]

Defence counsel argued that to underscore the
matter would give it undue weight, to which the Court said Yes.  Counsel
for the plaintiff nevertheless pressed the issue and repeated his argument that
although defence counsel had not used the words adverse inference, the only
logical conclusion to be drawn from his summation was that such an inference
should be drawn.  The trial judge at this point simply asked if there were any
other issues to be discussed.  After hearing submissions on other topics, he
told counsel that:

The more we
go on, the more I am convinced that I shouldnt mess with the jury in where
they are right now.  I am not going to concede to any of the various concerns. 
The points of view were very well put in argument on both sides yesterday, and
I have tried to provide what little guidance I can in this, I think, legally
complex, case ...

He made no further comment on this subject to
the jury prior to their return with a verdict later that day.

[21]

In this court, counsel for the plaintiffs
submits that the jury was left with the clear impression that most aspects of
the appellants case should be dismissed due to a lack of evidence.  He says
that the summation of defence counsel to the jury was highly prejudicial to
her, and that if comments of the kind made by Mr. Harris to the jury were
permitted, plaintiffs would be obliged to call all possible witnesses in order
to avoid the drawing of adverse inferences.

[22]

With respect, I am not persuaded that the
defence argument to the jury effectively amounted to an invitation to draw an
adverse inference.  Certainly the comments were close to the line, but as I
read it, the argument was devoted to showing the weaknesses of what evidence
the plaintiff
had
adduced, rather than speculating as to why other
evidence was
not
adduced.  Mr. Harris did not invite the jury to assume
the missing evidence had not been called because it would have been adverse to
the plaintiff.  In my view, he was entitled to point to holes in the wall and
to ask the jury to reach a verdict that reflected the deficiencies in the plaintiffs
case, if such they were.  Having said this, it certainly would have been
preferable if the trial judge had simply taken the matter in hand and warned
the jury not to draw anything one way or the other from the fact there were
potential, but uncalled, witnesses.

[23]

I would not accede to this ground of appeal.

In-Trust
Award

[24]

As noted earlier, Ms. Dykeman advanced a claim for the losses and
labour of her parents in providing assistance to her in the Freedom Fields
business and in coping with her family responsibilities. This was in addition
to claims brought by her parents, who were also plaintiffs in the action and claimed
compensation for their own  efforts and expenditures necessitated by their
daughters (and partners) injuries.  The transcript indicates that in
correspondence with Mr. Harris prior to trial, however, plaintiffs counsel had
agreed that Ms. Dykemans parents themselves should not have advanced claims
for what were essentially business losses of their partner and that indeed they
were not proper plaintiffs.

[25]

It is not entirely clear whether as part of their correspondence,
counsel had also agreed, or assumed, that the plaintiff herself would not be
asserting a claim for services rendered gratuitously by her parents in respect
of the Freedon Fields business.  Recovery for assistance provided by family
members to a family enterprise has been approved by this court in previous
cases: see
Hall v. Miller
(1989), 41 B.C.L.R. (2d) 46 (C.A.), discussed in
Kroeker v. Jansen
,
infa
, and
Johnson v. Shelest
(1988) 22
B.C.L.R. (2d) 230 (C.A.).  In any event, there remained  the plaintiffs claims
for personal and household services provided by her parents.  The defence
argued there was no evidence of the extraordinary circumstances required
for such a claim to succeed.  In Mr. Harris submission, the decided cases,
especially
Dufault v. Kathed Holdings Ltd
. 2007 BCSC 186, all involved
both
serious
injury and services that went above and beyond what would
naturally be expected under the natural love and affection. [
Sic.
]  For
his part, Mr. Mussio responded that various other cases, including
Boren v. Vancouver
Society for the Physically Disabled
2002 BCSC 1134 (revd in part at 2003
BCCA 388), show that in-trust awards for family services do
not
require
serious injury and that in any event, the question was one for the jury.  The
trial judge expressed the tentative view that he needed something more than
the fact that father perhaps has got a lot more physical exercise than he ever
planned and mothers perhaps not being able to go back to her profession, but
asked for further argument the following week.

[26]

After further argument, the trial judge pronounced his
ruling on December 4, 2007.  He began by reviewing the evidence of Ms.
Dykemans parents, the cases provided by counsel, and other authorities,
including
Bystedt (Guardian ad litem of) v. Hay
2001 BCSC 1735.  In the
latter case, D. Smith J. (as she then was) had referred to the well-known judgment
of Gibbs J.A. for the majority of a five-person division of this court in
Kroeker
v. Jansen
(1995) 4 B.C.L.R. (3d) 178, to which I shall return below. 
The trial judge then continued:

... It was noted that the services provided
must replace services necessary for the care of the plaintiff as a result of
the plaintiffs injuries, and that
if the services are rendered by a family
member, they are over and above what might be expected from the family
relationship
, and then a number of factors going to evaluation, if I can
put it that way.

The foundation in each case is the
grievousness of the injuries
, and where an in-trust
award may be made for compensation for services provided in the nature of
personal care
if those services are of a kind that is above and beyond the
type of service undertaken by friends and relatives out of love, friendship or
family duty.

Here there are two aspects in my view:
Firstly, that
the injuries are not of that serious grievous nature as
described in the decisions; and secondly, that they are more to the business
aspect and loss that may have been sustained by the plaintiff.

In sum, I will
not put a question to the jury regarding the claim for an in-trust award.  [At
paras. 10-13; emphasis added.]

[27]

On appeal, counsel for the plaintiff contends
that the trial judge was wrong to suggest that an in-trust award may be made only
where the plaintiffs injuries are particularly grievous.  He relies on this
courts more recent judgment in
Ellis v. Star
, 2008 BCCA 164, in which
the plaintiff was a police officer whose wrist had been injured. At trial, he received
an in-trust award of $3,500 as compensation for household services (which he would
otherwise have performed) carried out by his wife.  Mackenzie J.A. noted the
defendants submission that the cases in which awards for gratuitous personal
services have been made had involved seriously injured plaintiffs
or other
support services beyond those normally expected in a marital relationship for
minimal debilitating injuries
.  (Para. 18; my emphasis.)  The Court found
that yard maintenance services undertaken by Ms. Starr were not sufficiently
extensive or related to the injury to support an in-trust award.  The appeal
was allowed to the extent of deleting the in-trust award.

[28]

Since
Kroeker
, it has been settled law in
this province that housekeeping and other spousal services have economic value
for which a claim by an injured party will lie even where those services are
replaced gratuitously from within the family.  In
Kroeker
, such
recovery was allowed under the heading of loss of future ability to perform
household tasks, but obviously, damages for loss of such ability
prior
to trial may also be properly claimed and recovered: see, e.g.,
McTavish
v. MacGillivray
, 2000 BCCA 164 at paras, 43, 51-7,
per
Huddart
J.A.;
West v. Cotton
(1995) 10 B.C.L.R. (3d) 73 (C.A.) at para. 25; and
Campbell
v. Banman
2009 BCCA 484.  The reasoning in
Kroeker
has been extended
beyond spousal services to services rendered by other members of a family:
see
Boren v. Vancouver

Resource Society, Dufault, McTavish v.
MacGillivray
;
Bystedt v. Hay
, all
supra
.  Such awards
are colloquially referred to as in trust even though it is the plaintiff who
recovers them, and British Columbia courts do not generally impose trust terms in
their orders, regarding the loss as that of the plaintiff: see
Feng v.
Graham
(1988) 25 B.C.L.R. (2d) 116 (C.A.) at 9-10
; McTavish, supra.

[29]

The majority in
Kroeker
was alive to the
possibility that awards for gratuitous services by family members of plaintiffs
could unleash a flood of excessive claims (
supra
, at para. 29) and for
that reason, urged courts to be cautious in making such awards.  In the words
of Gibbs, J.A.:

... as the law
has developed it would not be appropriate to deny to plaintiffs in this
province a common law remedy available to plaintiffs in other provinces and in
other common law jurisdictions.
It will be the duty of trial judges and this
Court to restrain awards for this type of claim to an amount of compensation
commensurate with the loss. With respect to other heads of loss which are
predicated upon the uncertain happening of future events measures have been devised
to prevent the awards from being excessive
. It would be reasonable to
expect that a similar regime of reasonableness will develop in respect of the
kind of claim at issue in this case.  [At para. 19; emphasis added.]

I do not read
Kroeker
or
Ellis
,
however, as establishing a threshold of grievousness in terms of the injuries
which may necessitate such services.  A plaintiff who has a broken arm, for
example  presumably not a grievous injury  and who is obliged to seek
assistance in performing various household tasks should not be foreclosed from
recovery on this basis.  This was recognized in
Ellis
in the quotation
reproduced above.  Thus I disagree with the trial judges reference to grievous
injury as a threshold that the plaintiff was required to surmount if her claim was
to go to the jury.  Instead, claims for gratuitous services must be carefully
scrutinized, both with respect to the nature of the
services
 were they
simply part of the usual give and take between family members, or did they go
above and beyond that level?  and with respect to causation  were the
services necessitated by the plaintiffs injuries or would they have been
provided in any event?  Finally, if these questions  which I would have
thought are appropriate for determination by a jury  are answered
affirmatively, the amount of compensation must be commensurate with the
plaintiffs loss.  The assessment of such loss has been the subject of several considered
judgments in this province, most notably
McTavish
and
Bystedt,
both
supra
.

[30]

The trial judges second reason for not putting
the claim to the jury in this case was that the services which were the subject
of the in-trust claim were not personal or household services but were related
to the business operated by the plaintiffs family.  As mentioned above,
counsel evidently agreed that the plaintiffs parents claim for business
losses had not properly been made.  It is not correct to say, however, that the
plaintiff herself could not claim for assistance provided by family members in
a family enterprise (see
Johnson v. Miller, supra
) or that there was no
evidence of personal or household services having been provided by Ms. Dykemans
parents to her.  The mother testified that she was supposed to spend a third
of her time on the farm  in accordance with the partnership agreement in
evidence  and had planned on going back to practice on a part-time basis.  Instead,
she found herself spending at least 10 to 12 hours per week assisting in the
business and babysitting her grandchildren when her daughter had medical
appointments or migraine headaches.  At the time of trial, she testified, she
was caring for her grandchildren pretty well every day plus assisting in the
equestrian business.  The plaintiffs migraines had become less frequent, but
the medication she took for them essentially knocked her out for 12-14 hours
 during which Ms. Dykemans mother slept in the same room with her
granddaughter.  The thrust of her evidence was that at least until her
grandchildren were in school, she would not be able to return to practice even
on a part-time basis.  Mr. Dykemans services, on the other hand, related
almost entirely to physical work in the Freedom Fields Farm operation.

[31]

In all the circumstances, it seems to me that
there was evidence of household and other assistance provided by Ms. Dykemans
parents that could have been the basis of an award and that the trial judge
erred in effectively granting a no evidence motion in respect thereof.  I
would allow the appeal on this ground.

Disclosure
of Internet Documents


[32]

The plaintiffs fourth and final ground of
appeal relates to the disclosure and use at trial of certain Internet postings
by counsel for the defendant Mr. Porohowski.  Mr. Gibb, counsel for the
defendant Hothi, had purported to list these in Part III of his Form 93 as
follows:




Doc #



Source



Description



Dates of Records





77



ICBC



Diskette containing an index to the Plaintiffs web
  postings



Various





78



Themanestreet.com



Copy of bundle of printouts of articles regarding
  the Plaintiffs horse business



Various





79



Various



Copy of various pictures printed out from the
  internet regarding horse riding



Undated





80



Internet



Copy of bundle of printouts of articles regarding advertising
  of the Freedom Fields Farm



Various






Plaintiffs counsel had, he said, received
this list only a few days before trial and had not sought production pursuant
to Rule 26(8).

[33]

The issue of disclosure arose in the context of
Mr. Harris cross-examination of Ms. Dykeman.  Mr. Harris began by
soliciting her confirmation that she had posted various writings on a website
known as thewomensplace.ca and on another entitled themanestreet.ca and had
corresponded with various other members of those websites concerning her interest
in and activities with horses.  Mr. Harris then informed the trial judge that:

... Id like to
refer in the next part of my cross-examination to some of the website writings
of the plaintiff.  And the reason for doing so will appear.
There are
approximately 8000 such writings
. ...  I now propose to
release
privilege on those blogs for the purpose of the following questions and answers
with the plaintiff
.  [Emphasis added.]

[34]

Mr. Mussio on behalf of Ms. Dykeman objected
that his client was being subjected to trial by ambush in that the documents
in question had not been produced within seven days of the trial and he had
not seen any of them or discussed them with his client.  (Later he clarified
that he had received Mr. Gibbs list a few days before trial, when he had been
out of town.)  The jury was excused to permit counsel and the trial judge to
discuss the matter further.  Mr. Mussio submitted that the real issue
was that because the documents had (he said) been produced (i.e., brought
into existence) by Ms. Dykeman, they
could
not properly be the subject
of solicitors brief privilege. As well, since the postings had not been
properly disclosed, he was taken by surprise by Mr. Harris application to
use them, or some of them, to cross-examine the plaintiff.

[35]

For his part, Mr. Harris referred to
Blake v.
Gill
(1996), 4 C.P.C. (4th) 158 (S.C.) and
Williams v. Vancouver (City)
,
2006 BCCA 556, 60 B.C.L.R. (4th) 89, in support of his position that
plaintiffs counsel had been put on a train of inquiry by the index listed at
item 77 of the Form 93.  In any event, he contended, the plaintiff could hardly
be taken by surprise by writings she herself had written.

[36]

The trial judge issued his ruling after an
adjournment.  He began by recounting the factual background of the application.
 He rejected Mr. Mussios position that the defence had not produced a list
that properly disclosed the Internet items. In the trial judges analysis, ...
discovery is met by the listing
.  As a separate step, there is
production, and if a copy was required, that would have been obtained by
request.  (My emphasis.)  He declined to read R. 26(14) in conjunction
with R. 40(13), presumably on the basis that an Internet posting did not
qualify as a plan, photograph or object.  (It is Rule 40(13) that contains a
reference to a time-period ending seven days prior to trial.)  After reviewing
Blake
v. Gill, supra; Robitaille v. Vancouver Hockey Club Ltd.
(1981) 30
B.C.L.R. 286 (C.A.);
Daruwalla v. Shigeoka
(1992) 72 B.C.L.R. (2d)
344 (S.C.);
Carol v. Gabrielle
(1997) 14 C.P.C. (4th) 376 (S.C.);
Ball
v. GAP (Canada) Inc
. 2001 BCSC 824; and
Jones,

Gable &
Co. v. Price
(1977) 5 B.C.L.R. 103 (S.C.), the Court concluded:

As I noted when I came into the courtroom
and Mr. Harris kindly provided me his blue folder of documents, I have now had
the opportunity of looking through the plaintiffs documents, or at least the
web postings of various documents. I do not know how far counsel will go with them,
but some of them plainly are very personal statements of a young lady that may
or may not be used by counsel. Some are plainly relevant to the issues before
the jury in terms of the nature of the injuries sustained by the plaintiff, how
the injuries said to be sustained by the plaintiff affect her ability to ride
horses or how well she rides a horse, and how much it may have affected her
plans as she hoped them play out.

In
Jones, Gable & Co. v. Price
(1977), 5 B.C.L.R. 103 (SC) Anderson J. met one of the early cases where this
situation arose, and there he directed that there be a brief adjournment. As he
put it:

I believe that
the ends of justice will
be served by permitting counsel for the defendants to consult with Mr. Price in
respect of the documents delivered
...

Anderson J. said this is not to be used as a
precedent, but there is a very delicate balance in this case in terms of the
plaintiff as a witness and the fact that it is a jury trial, and at least on my
brief view of the documents,
the ends of justice are best met by allowing
the plaintiff and her counsel to view the documents
.

It is now two oclock. The plaintiff will
only have until the end of the half hour to go over the documents, but that
should be sufficient, and then we will resume the trial and I will permit Mr.
Harris to use the documents, but plainly to keep focused on the issues at
trial, the evidence she has given and where the documents are on point. There
are plainly, on my very quick look at it, some very personal statements that
have been made by the plaintiff, and there could be real prejudice, and I know
I am in the hands of senior counsel here who I am sure will direct himself
along that path.

So what I will
allow, Mr. Mussio, is that you and Ms. Dykeman will have until 2:35 p.m. to
review the document book so that she is aware of them. If there is an objection
as to the authenticity of any of the documents, I want that to be brought to me
forthwith, But other than that, then
Mr. Harris will be permitted to cross
examine on the documents
.  [At paras. 26-31; emphasis added.]

[37]

Mr. Harris was permitted to introduce a book of
Internet postings which was marked Exhibit D for identification only and which,
we are now told, consisted of 124 pages of the approximately 8000 writings
encompassed by the list.  (Counsel are unable to agree whether the 124 pages
contained 63 or 35 articles plus one photo.)  Mr. Harris cross-examined Ms.
Dykeman on 30 of the postings and made fairly extensive submissions to the jury
on them and her testimony relating thereto.

[38]

In this court, the plaintiff submits that the trial
judge erred in allowing Mr. Harris to cross-examine her on the Internet
postings and to use them in closing summations.  Again it is said that the
postings were not properly listed on any list of documents before trial and
that accordingly, R. 26 was not complied with.

[39]

The salient sub-rules of R. 26 provide as
follows:

(1)  A party to an action may deliver
to any other party a demand in Form 92 for discovery of the documents which are
or have been in the party's possession or control relating to any matter in
question in the action, and the other party shall comply with the demand within
21 days by delivering a list, in Form 93, of the documents that are or have
been in the party's possession or control relating to every matter in question
in the action.

...

(1.3)  Documents to which there is no
objection to production must be enumerated in a convenient order and include a
short description of each.

...

(2)  Where it is claimed that a document is privileged
from production, the claim must be made in the list of documents with a
statement of the grounds of the privilege.

(2.1)  The nature of any document for which privilege
from production is claimed must be described in a manner that, without
revealing information that is privileged, will enable other parties to assess
the validity of the claim of privilege.

...

(8)  At any time a party may deliver a notice to any
other party, in whose pleadings or affidavits reference is made to a document,
requiring the other party to produce that document and, within 2 days, the
other party shall deliver a notice stating a place where the document may be
inspected and copied during normal business hours or stating that he or she
objects to producing the document and the grounds of the objection.



(13)  Where, after a list of documents has been
delivered under this rule,

(a) it comes to the attention of the party delivering
it that the list was inaccurate or incomplete, or

(b) a document relating to a matter in question in the
action comes into the party's possession or control,

the party shall deliver forthwith a supplementary list
specifying the inaccuracy or document.

(14)  Unless the court
otherwise orders, where a party fails to make discovery of or produce for
inspection or copying a document as required by this rule, the party may not
put the document in evidence in the proceeding or use it for the purpose of
examination or cross-examination.

[40]

Rule 26(2) and (2.1) were recently considered at
length by this court in
Stone v.  Ellerman
2009 BCCA 294, 92
B.C.L.R. (4th) 203 in connection with a pain journal of the plaintiff over
which privilege had been asserted.  The journal was not specifically mentioned in
the Form 93 but the plaintiff submitted it came within the phrase notes and
documents, correspondence, minutes of evidence, memoranda being the work
product of plaintiffs legal advisors in respect of which privilege was
claimed in Part III of the form.  The Court found that the description was
inadequate, since nothing in it would enable other parties to assess the
validity of the claim of privilege or to anticipate that anything like a pain
journal existed among the notes and documents, even in the most general
terms.  (Para. 22.)  Chief Justice Finch for the majority elaborated:

The information that must be included in the
description of a document over which privilege is claimed will vary depending
upon the document, but
it must be sufficiently described so that if the
claim is challenged it can be considered by a judge in chambers
:
Babcock
v. Canada (Attorney General)
, 2004 BCSC 1311, 246 D.L.R. (4th) 549, citing
Visa
International Service Assn. v. Block Bros. Realty Ltd.
(1983), 64 B.C.L.R.
(2d) 390 (C.A.).

In
Saric v. Toronto-Dominion Bank
,
1999 BCCA 459, Mr. Justice Hall, in chambers, cited
Shaughnessy
Golf and Country Club v. Uniguard Services Ltd. and Chahal
(1986), 1
B.C.L.R. (2d) 309 (C.A.), for the proposition that
the grounds for privilege
have to be established in respect of each document which is said to be
privileged
.  He added (at para. 12) a litigant, (and presumably the
court), has to have some proper basis upon which to determine issues of
privilege as they relate to documents.

It has been held that since Rule 26(2.1)
came into force in mid-1998 the bundling of documents under a broad
description is no longer sufficient and that each document must be listed
separately.
In Leung v. Hanna
(1999), 68 B.C.L.R. (3d) 360 (S.C.),
solicitor-client privilege was claimed over documents that were described as
documents marked P3 [through P10], the same having been initialled by the
handling solicitor. Mr. Justice Burnyeat found that each document
had been listed separately as the new sub-rule required.  He found that
the descriptions themselves otherwise satisfied the requirements articulated in
Hodgkinson v. Simms
(1988), 33 B.C.L.R. (2d) 129, under the old rule,
which permitted quite generic descriptions in favour of protecting privileged
information. Burnyeat J. held that such descriptions  now of individual
documents  remained sufficient under the new rule.

In
Bajic v. Friesen
, 2006 BCSC 1290,
a master in chambers explained the decision in
Leung
this way:

It is clear from the decision of Mr.
Justice Burnyeat that the sanctity, if you will, of solicitor/client privilege
in his mind trumps any attempt to describe documents in part 3 such that they
provide any conceivable understanding to the other party as to the nature of
the document. It would appear it then forces a party concerned with the
description or lack of same in part 3 to bring an application to the court
which then leaves the judge or master hearing the matter to review the document
and then conclude whether or not it is appropriately within part 3.  [At paras.
23-6; emphasis added.]

[41]

Applying these observations to the case at bar,
can it be said that the descriptions reproduced above were such as to enable
the plaintiff and her counsel, or a judge in chambers, to assess the validity
of the claim of privilege?  In my opinion, none of the items was sufficiently
described for this purpose.  Item 77, an index to the plaintiffs web
postings, could contain any number of writings posted on any number of
websites, relevant or irrelevant to the case.  With respect to item 78, one
does not know who wrote the articles regarding the plaintiffs equestrian
business or the date of such articles; with respect to item 79, there is no
description of the pictures printed out from the Internet regarding horse
riding, where they are from or what connection, if any, the plaintiff had with
them; and with respect to item 80, there is again no description of the
articles, who wrote them or when.  Counsel told the court below that the
postings had all been written by the plaintiff, but even that was not apparent
from the disclosure document.  Thus I disagree with the trial judges ruling
that the postings had been adequately listed for purposes of R. 26.  (For a
discussion of e-discovery generally, see The Sedona Conference Working Group
7,
The Sedona Canada Principle: Addressing Electronic Discovery
(2008).) 
If the defence had been more forthcoming, counsel for Ms. Dykeman might well
have challenged the claim of privilege asserted by Mr. Harris 
via
the
Form 93 filed by Mr. Gibb.

[42]

Assuming, then, that the defence failed to make
proper discovery of the Internet documents, the next question is whether it can
be said the trial judge nevertheless properly exercised his discretion under
the opening words of R. 26(14) to permit Ms. Dykeman to be cross-examined
on some of those documents.  In
Stone v. Ellerman
, the majority stated
that the factors relevant to the exercise of such discretion include the
question of prejudice to the party being cross-examined, whether there was a
reasonable explanation for the other partys failure to disclose, whether
excluding the document would prevent the determination of the issue on its
merits, and whether in the circumstances of the case, the ends of justice
require that the document be admitted.  In this case, counsel did not provide
any
explanation for the non-descriptiveness of Mr. Gibbs list and argued only
that disclosure
had
been sufficient.  The trial judge therefore had no
explanation to consider, even if he had been of the view that the listing was
deficient.

[43]

It is difficult to square the trial judges ruling
on this second question with his prior ruling that the documents had been
properly disclosed or listed.  If the latter was correct, there was no need to
balance the interests of justice in avoiding trial by ambush against the interests
of justice in assessing Ms. Dykemans credibility by cross-examining her on the
Internet postings.  Given that her lawyer had only half an hour to discuss the
124 pages with her, it cannot be said with any certainty that she was not
prejudiced by what transpired.  At the end of the day, I am not confident that
the apparent exercise of the trial judges discretion was fair to the plaintiff
or rested on a correct understanding of the Rule.  I would therefore allow the
appeal on this basis as well.

[44]

The final question is whether a new trial must
be ordered.  Although retrials are not to be ordered unless the interests of
justice plainly require it (see
Arland v. Taylor
[1955] 3 D.L.R.
358 at 364-5, [1955] O.R. 31 (C.A.), recently discussed in
Knauf v. Chao
2009 BCCA 605), this is not an appeal in which the quantum of an award is all
that is at issue.  Here, there was no award on the in-trust claim because it was
not put to the jury, and any award we would make would depend at least in part
on the view of the plaintiffs credibility and that of her parents taken by the
finder of fact.  Not having seen them, we are not in a position to determine
the validity or quantum of an award.  As well, the plaintiff was taken by
surprise by the Internet postings which were not adequately disclosed, and that
fact may have prejudiced her case.  In all the circumstances, I see no
alternative but to order a new trial of the plaintiffs claims.  Of course, it
is to be hoped that this may be avoided by agreement of the parties.

[45]

I would allow the appeal and order a new trial.

The Honourable Madam Justice Newbury

I agree:

The Honourable Madam Justice Prowse

I agree:

The Honourable Mr. Justice Lowry


